Memorandum and Order
WEINSTEIN, Senior District Judge:
Pro se plaintiff filed a complaint seeking relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., for alleged race, religion and age based discrimination. Defendant moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) on the ground that the complaint was not filed within ninety days of plaintiffs receipt of her right to sue letter from the Equal Employment Opportunity Commission. See 42 U.S.C. § 2000e-5(e)(l); 29 U.S.C. § 626(e).
Plaintiff initially filed a charge of discrimination against defendant with the EEOC in January 1996. On September 17, 1996 she received a right to sue letter from the EEOC. On December 11, 1996, eighty-five days after having received the letter, plaintiff appeared at this court’s Pro Se Office to file her complaint. The Pro Se Clerk stamped the complaint “FILED DEC 11 1996 EDNY PRO SE OFFICE.” The complaint also bears the stamp, “FILED IN CLERK’S OFFICE DISTRICT COURT ED.N.Y: DEC 19 1996” — a date ninety-three days after plaintiffs receipt of the right to sue letter.
Upon receipt, the Pro Se Clerk transfers the papers to another clerk for computer processing and for filing and docketing. The difference between the date the papers are received by the “Pro Se Clerk” and the “Clerk’s Office” is explained by the time this court requires to process papers internally. This delay can not be attributed to plaintiffs procrastination.
Plaintiffs complaint was timely filed. Federal Rule of Civil Procedure 5(e) defines filing with the court: “The filing of papers *1308with the court as required ... shall be made by filing them with the clerk of the court ...” The Pro Se Clerk is a member of the Clerk of Court's staff.
Since plaintiff filed her complaint with a member of the Clerk’s Office within the statutory time limit, her action is not time-barred. The law should not be construed to the detriment of pro se litigants. The motion to dismiss is denied.
So ordered.